Smith, C. J.,
delivered the opinion of the court..
A special term of the circuit court of Madison county was begun on the third Monday of March, 1919, under the provisions of section 988, Code of 1906 (section 708, Hemingway’s Code), and continued in session for two weeks. The appellant, who is the official court stenographer for the district in which Madison county is situated, served as such during this special term, and at the close thereof presented to the judge of the court for allowance his account of fifty dollars per week against the appellee for services rendered by him as stenographer at the special term of court, which account the judge declined to approve, and from his. order so doing this appeal is taken.
Chapter 232, Laws of 1916, contemplates that tne stenographers of the circuit courts shall receive a “sab *413ary of fifty dollars for each week of court scheduled to he held in his district,” and no more, and the courts scheduled to be held are the regular terms thereof pro-vied for in the statute fixing the terms of the court for the district. No provision is made for special terms, probably for' the reason that a special term in one county is usually held during time scheduled, but not used, for another county. In the case at bar the special term was taken off: of part of the time alloted to the county of Hinds, for which the appellant, we’ presume, has been paid by that county.

Affirmed.